Citation Nr: 1017161	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a deviated 
nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The deviated nasal septum is not manifested by a 50 percent 
obstruction on both sides or by complete obstruction on one 
side.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In this case, the Veteran's claim arises from an appeal of 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
development is needed under VCAA with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Discussion

Initial Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity. Individual disabilities are 
assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b). 

Background

The Veteran's deviated nasal septum is currently rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6502.  
Diagnostic Code 6502 provides that a 10 percent evaluation 
will be assigned for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

In the February 2005 statement accompanying the Veteran's 
claim, he stated that he originally injured his nose in a 
1955 sporting activity while in service and that the nose has 
bothered him since that time.  Further, he stated that he 
underwent surgery on the nose in October 1958.  He stated 
that he has had very little air through his left nostril and 
that he could hardly breathe now, especially at night.  The 
RO granted service connection, effective February 16, 2005 
and assigned a noncompensable rating.  

In May 2005, the Veteran underwent a septoplasty and a 
bilateral submucosal resection of inferior turbinates.  There 
was a large left nasal septal spur, bilateral inferior 
turbinate hypertrophy, and a very compromised nasal airway.  
A cartilaginous spur was removed; however a bony posterior 
continuation of the spur was not resected but was infractured 
to be out of the nasal airway and in line with the rest of 
the septum.  A week following the surgery the Veteran was 
examined and the examiner stated that that the Veteran's 
airways looked excellent and that he was breathing extremely 
well.  In June 2005, three weeks following surgery the 
following surgery, the Veteran reported that he was breathing 
much better and that he was pleased with the improvements 
following the surgery.  

The Veteran was afforded a VA examination in July 2005.  The 
examiner observed that there was an abnormality in the nose.  
On examination the nasal septum, the cartilaginous septum, 
and a bony spur on the floor of the nose were all deviated to 
the left.  The doctor stated that this created a 33 percent 
narrowing of the nasal passage on the left and that there was 
a tendency for both the right and the left nasal alar to 
collapse.

A January 2006 private treatment letter from T.S., D.O. 
stated that although the Veteran underwent septoplasty he 
continued to have symptoms.  The doctor opined that the 
symptoms were secondary to weakness along the nasal septum 
and collapse of the surrounding structures.  Further, the 
doctor stated that the Veteran's symptoms were consistent 
with an upper airway obstruction, which made breathing 
difficult.  He further remarked that the Veteran experienced 
chronic discomfort in the area.  Additionally, the doctor 
stated that although the surgery was successful, the Veteran 
could not maintain an open nasal airway.

An April 2006 private treatment record from Dr. M. D. M., 
M.D., showed that the externally the Veteran's nose showed no 
deformity, lesions, or swelling.  There was a very floppy 
nasal tip with ptosis and there was positive nasal valve 
collapse.  Internally, there was no discharge from the nasal 
mucosae.  There was moistness and normal color of the nasal 
mucosae, the septum was midline, and both turbinates showed 
no discoloration or swelling.  The examiner diagnosed the 
Veteran with a resolved deviated nasal septum.  Additionally, 
the examiner commented that further surgical intervention for 
the nasal obstruction related to the nasal valve collapse and 
ptosis would not be reasonable.  The doctor opined that 
either the Veteran would have to live with the problems he 
experienced or he could try an intranasal stent.  The doctor 
stated that he discussed the stent with the Veteran and the  
Veteran was not interested.  

Analysis

After a careful review of the evidence, the Board finds that 
the criteria for an initial compensable rating have not been 
met.  

The competent medical evidence of record shows that the 
Veteran's airflow is constricted to 33 percent in one 
nostril, and none in the other, as such the Veteran does not 
meet the requirements of a 10 percent disability rating under 
Diagnostic Code 6502.

The Board has also considered whether a separate or higher 
rating is warranted under any other code.  In this regard, 38 
C.F.R. § 4.97, Diagnostic Code 6504 provides that scars of 
the nose or loss of part of the nose may be assigned a 10 
percent rating if there is loss of part of one ala, or other 
obvious disfigurement; or a 30 percent rating if the scarring 
or loss of part of the nose results in exposure of both nasal 
passages.  In this case, the evidence of record does not show 
external scarring, loss of part of the nose, or any 
disfigurement.  Such has not been demonstrated here, based on 
the medical findings as set forth in pertinent part above.  
Therefore, there is no appropriate basis for rating the 
disability under Diagnostic Code 6504.  In addition, the 
Board has found no other schedular basis for assigning a 
separate rating or a compensable rating.   In this regard, 
the Board acknowledges that a private physician in January 
2006 found the Veteran's symptoms to be consistent with an 
upper airway obstruction.  However, there is no pulmonary 
component to the service-connected disability at issue, 
precluding consideration of any diagnostic codes concerning 
restrictive or obstructive airways diseases.  

In sum, there is no basis for assignment of an initial 
compensable rating for the Veteran's service-connected 
deviated nasal septum.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III. Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected deviated nasal septum disability have been 
contemplated in the schedular ratings assigned.  During the 
appeal period, the VA examiners have found that the Veteran's 
deviated nasal septum disability to be 33 percent obstructed 
on the left side with no obstruction on the right, which is 
part of the criteria for a noncompensable rating.  Higher 
schedular ratings are available, but the Veteran does not 
meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his deviated nasal septum 
disability.  Therefore, the first prong of the Thun test is 
not satisfied and referral for extraschedular consideration 
is not warranted. 




ORDER

An initial compensable rating for the deviated nasal septum 
is denied.  



____________________________________________
ERIC S. LEBOFF  
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


